





EXCHANGE AGREEMENT

This Exchange Agreement (the “Agreement”) is made and entered into effective
this 7th  day of July, 2014 by and among GroupCard BV and its related
subsidiaries, an entity organized under the Dutch laws of the Netherlands
(“GC”); and EFactor Group Corp., a Nevada corporation (“EFactor”), on the other
hand.  


RECITALS

The Board of Directors of EFactor and the Board of Directors of GC, and the GC
Shareholders have adopted resolutions approving and adopting the proposed
transaction whereby EFactor will acquire from the GC Shareholders all of the
issued and outstanding shares of GC in exchange for shares of common stock of
EFactor (the "Exchange"), upon the terms and conditions set forth in this
Agreement.

The GC Shareholders owns the number of GC Shares identified on the Signature
Page.

 GC will enter into this Agreement for the purpose of evidencing its consent to
the consummation of the Exchange and for the purpose of making certain
representations, warranties, covenants and agreements.

NOW THEREFORE, for the mutual consideration set out herein, and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:




AGREEMENT


ARTICLE I THE EXCHANGE AND THE TRANSACTION

            1.1

 The Exchange.   Upon the terms and subject to the conditions hereof, at the
Closing (as hereinafter defined), the GC Shareholders will sell, convey, assign,
transfer and deliver to EFactor, the GC Shares and certificates or other
evidence representing all issued and outstanding GC Shares, and EFactor will
issue to the GC Shareholders, in exchange for such GC Shares, a stock
certificate representing an aggregate of 2,812,500 shares of EFactor common
stock as contemplated under Section 1.3 of this Agreement (“Exchange Shares”).




1.2 Closing. The closing of the Exchange (the "Closing") shall take place at
such time and place as mutually determined by the parties as may be mutually
agreed upon by the parties when all conditions precedent have been met and all
required documents have been delivered (“Closing Date”). The documents to be
delivered at Closing are set forth in Article X of this Agreement.

1.3 Conditions Precedent to Closing. This Agreement, and the transactions
contemplated hereby, the obligations of EFactor to deliver the Exchange Shares,
the delivery of the GC Shares, and the Parties to satisfy their other
obligations hereunder shall be subject to the fulfillment by the Parties (or
waiver by the Parties), at or prior to the Closing, of the following conditions,
which the Parties agree to use their best efforts to cause to be fulfilled:

(a)

Representations, Performance. As of the Closing, the representations and
warranties contained in this Agreement shall be true at and as of the date
hereof and shall be repeated and shall be true at and as of the Closing with the
same effect as though made at and as of the Closing.

(b)

Consents.  Any required consent to the transactions contemplated by this
Agreement shall have been obtained or waived.

















(c)

Consents and Approvals.  All consents, approvals, authorizations, qualifications
and orders of governmental or regulatory bodies which are (1) necessary to
enable EFactor to fully operate the business of GC as contemplated from and
after the Closing shall have been obtained and be in full force and effect, or
(2) necessary for the consummation of the transactions contemplated hereby,
shall have been obtained.  Any notices to or consents of any party to any
agreement or commitment constituting part of the transactions contemplated
hereby, or otherwise required to consummate any such transactions, shall have
been delivered or obtained.

(d)

Legal Opinion.  GC has provided EFactor with an opinion of legal counsel,
satisfactory to EFactor that the Exchange of the GC Shares for the Exchange
Shares does meets all, if any applicable Government Authorizations under the
laws of the Netherlands.

(e)

That the number of opted-in members shall not be lower than 90,000 at the
effective date of this transaction shall be 150,000 opted-in members by July
1st, 2016.

(f)

EFactor has committed to wire within One Hundred Twenty days, Four Hundred
Thousand US Dollars ($400,000) to GC to be used solely for working capital
purposes, which shall be an intra-group loan by EFactor to GroupCard BV. and
shall bear interest at the annual rate of six percent (6%) annually and shall
payable from the excess working capital at the discretion of EFactor Group Corp.

(g)

Furthermore there will be a performance based incentive every  six (6) months of
a further earn-out of US$25.00 per member provided a minimum further 20,000
members have been added in that same six (6)  month period up until 7th July
2016. The amount of such Stock shall be calculated at the above agreed value.

1.4 Post Closing Financial Statements.  The parties acknowledge that EFactor is
required to file with the SEC a Form 8-K within seventy one (71) days following
the Closing. The parties acknowledge that such Form 8-K must provide Form 10
information about GC.  The parties further acknowledge that the financial
statements of EFactor required by Regulation of S-X, as adopted by the SEC,
together with proforma financial statements, must be filed with such Form 8-K.
 GC and GC Shareholders shall take all action necessary to provide EFactor with
Form 10 information about GC and to cause such required financial statements to
be filed within the required time period.


ARTICLE II DEFINITIIONS

For purposes of this Agreement, the Exhibit and Schedules attached hereto, the
following terms shall have the meanings specified or referred to below, unless
the context otherwise requires:

  “Affiliate” means with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified Person; it being
understood and agreed that, for purposes of this definition, the term “control”
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or other ownership interest, by contract or
otherwise.

“Agreement” means this Exchange Agreement, including all amendments hereof and
all Exhibits and Schedules hereto.

“Closing” has the meaning set forth in Section 1.2.

“Closing Date” has the meaning set forth in Section 1.2.

“Consent” means any approval, consent, ratification, waiver, or other
authorization, release or similar action that is necessary (including any
Governmental Authorization).

















 “Disclosure Schedule” means the schedule of exceptions attached hereto and
incorporated herein.  

“Exchange” means the exchange of the GC Shares for Exchange Shares at the
Closing pursuant to the terms and conditions of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Shares” means the shares of EFactor Common Stock to be issued to the
GC Shareholders in the Exchange.

“Financial Statements of GC” has the meaning set forth in Section 4.2.

“Financial Statements of EFactor” has the meaning set forth in Section 5.3.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“GC” has the meaning set forth in the introductory paragraph of this Agreement.




“GC Shareholders” has the meaning set forth in the introductory paragraph of
this Agreement.

“GC Shares” means 25,000 ordinary shares of €1 each in the capital of GC.

“GC Financial Statements” means the audited financial statements of GC as of and
for the years ended December 31, 2013 and 2012 and the unaudited financial
statements as of and for the interim period ended March 31, 2014.

“Governmental Authorizations” means any:  (a) permit, license, certificate,
franchise, concession, approval, consent, ratification, permission, clearance,
confirmation, endorsement, waiver, certification, designation, rating,
registration, qualification or authorization issued, granted, given or otherwise
made available by or under the authority of any Governmental Body or pursuant to
any Law; or (b) right under any contract with any Governmental Body.  

“Governmental Body” means any (i) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (ii) federal, state, local,
municipal, foreign, or other government; (iii) governmental or
quasi-governmental authority of any nature, including any governmental agency,
branch, department, board, official, or entity and any court or other tribunal;
(iv) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature; and any Person, directly or indirectly, owned by and subject to the
control of any of the foregoing.

“Intellectual Property” means collectively, the following intangible assets that
are owned or used by the party in connection with its Business:

(i)

all fictitious business names, and any trade names, registered and unregistered
trademarks, servicemarks and logos, together with all translations, adaptations,
derivations and combinations thereof that are used in connection therewith and
including all goodwill associated therewith and any applications or
registrations therefor, and renewals in connection therewith (collectively, the
“Marks”);

(ii)

all patents and patent applications and patent disclosures, together with all
reissuances, continuations (in whole or in part), revisions and reexaminations
thereof (collectively, the “Patents”);

(iii)

all copyrights in both published works and unpublished works that are material
to the conducting of the Business and all applications, renewals and
registrations thereof (collectively, the “Copyrights”);

















(iv)

all inventions (whether or not patentable), all proprietary rights and business
information (including, but not limited to, ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications,
customer/subscriber lists, supplier lists, pricing and cost information, and
business and marketing plans and proposals) (collectively, “Trade Secrets”); and

(v)

all computer software and databases (including data and related documentation)
other than “off-the shelf” software (“Software”).

“Knowledge of GC” means the actual knowledge of any of the GC Shareholders,
former Shareholders or the GC Board of Directors.






“Knowledge of EFactor” means the actual knowledge of any of the executive
officers of EFactor.

“Law” means any federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance, code, edict,
decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Body.

“Liability” means any liability or obligation (whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, whether incurred or consequential
and whether due or to become due), including any liability for Taxes.

“Lien” means any mortgage, pledge, lien, security interest, charge, claim,
equitable interest, encumbrance, restriction on transfer, conditional sale or
other title retention device or arrangement (including a capital lease), deposit
arrangement, collateral assignment, or restriction on the creation of any of the
foregoing, whether relating to any property or right or the income or profits
therefrom; provided, however, that the term “Lien” shall not include statutory
liens for Taxes to the extent that the payment thereof is not in arrears or
otherwise due.

“Material Adverse Effect” means any event or events or any change in or effect
on the Parties’ financial condition, business, operations, assets, properties,
or results of operations that, when taken as a whole, (i) has materially
interfered or is reasonably likely to materially interfere with the ongoing
operations of the Parties’ business or (ii) singly or in the aggregate has
resulted in, or is reasonably likely to have, a material adverse effect on the
ongoing conduct of the business of the Parties; provided, however, that any
adverse effect arising out of or resulting from (x) an event or series of events
or circumstances affecting the United States economy generally or the economy
generally of any other country in which the Parties operate or (y) the entering
into of this Agreement and the consummation of the transactions contemplated
thereby, shall be excluded in determining whether a Material Adverse Effect has
occurred.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a Governmental Body (or any department, agency, or political subdivision
thereof).

 “EFactor” has the meaning set forth in the introductory paragraph of this
Agreement.

“EFactor Financial Statements” means the audited financial statements of EFactor
as of and for the years ended December 31, 2013 and December 31, 2012, and the
unaudited financial statements as of and for the three month period ended March
31, 2013.

















“EFactor SEC Documents” has the meaning set forth in Section 5.10.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Signature Page” has the meaning set forth in the introductory paragraph of this
agreement




 “Transaction” means the Exchange and other actions described in Section 1.3 of
this Agreement


ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE GC MEMBERS

The GC Shareholders hereby represents and warrants to EFactor as follows:

3.1 Ownership of the GC Shares.  The GC Shareholders owns, beneficially and of
record, good and marketable title to all of the outstanding of The GC Shares
free and clear of all Liens, adverse claims, proxies, options or stockholders'
agreements. The GC Shareholders represents that it has no right or claims
whatsoever to any additional GC Shares and does not have any options, warrants
or any other instruments entitling the GC Shareholders to exercise to purchase
any GC Shares.  At the Closing, the GC Shareholders will convey to EFactor good
and marketable title to all of the GC Shares, with full title guarantee (as such
expression is construed under Dutch law) free and clear of any Liens, security
interests, liens, adverse claims, encumbrances, equities, proxies, options,
stockholders' agreements or restrictions.

3.2 Authority Relative to this Agreement.  This Agreement has been duly and
validly executed and delivered by the GC Shareholders and constitutes a valid
and binding agreement of the GC Shareholders, enforceable against the GC
Shareholders in accordance with its terms.

3.3 Investment.  Such GC Shareholders (a) is acquiring the Exchange Shares
solely for its own account for investment purposes, and not with a view to the
distribution thereof, (b) is a sophisticated investor with knowledge and
experience in business and financial matters, (c) has received certain
information concerning EFactor and has had the opportunity to obtain additional
information as desired in order to evaluate the merits and the risks inherent in
holding the Exchange Shares, and (d) is able to bear the economic risk of
acquiring the Exchange Shares pursuant to the terms of this Agreement, including
a complete loss of its investment in the Exchange Shares. The certificates
evidencing the Exchange Shares shall bear a restrictive legend indicating such
Exchange Shares have been issued in a non-registered transaction and restricted
securities as that term is defined in Rule 144 promulgated under the Securities
Act.


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF GC AND THE GC SHAREHOLDERS

GC and the GC Shareholders, hereby represents and warrants as follows, which
warranties and representations shall also be true as of the Closing except as
set forth in the disclosure schedule attached to this Agreement (the GC
“Disclosure Schedule”).  The GC Disclosure Schedule is arranged in paragraphs
corresponding to the numbered paragraphs contained in this Article IV.

4.1

Authorization of Transaction.  GC has the power to enter into this Agreement

and to perform its obligations hereunder. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by the GC Shareholders and the Board of Directors of GC. This
Agreement has been duly executed and delivered by GC and constitutes a legal,
valid and binding obligation of GC, enforceable against GC in accordance with
its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency or other laws

















affecting creditor’s rights generally or by legal principles of general
applicability governing the availability of equitable remedies.




4.2

Financial Statements. Within sixty days after the Closing, GC shall provide

EFactor with a copy of the GC Financial Statements.  The GC Financial Statements
fairly present, in all material respects, the financial condition of GC as of
the date thereof and the results of its operations for the periods then ended.
There are no material Liabilities, obligations or claims not disclosed or
referenced in GC Financial Statements or in any exhibit thereto or notes thereto
other than contracts or obligations occurring in the ordinary course of
business; and no such contracts or obligations occurring in the ordinary course
of business constitute Liens or other Liabilities which materially alter the
financial condition of GC as reflected in the GC Financial Statements.  The GC
Financial Statements have been prepared in accordance with generally accepted
accounting principles “GAAP” (except as may be indicated therein or in the notes
thereto and except for the absence of footnotes, in the case of unaudited
financial statements).

4.3

No Litigation or Proceeding.  GC is not a party to, or the subject of, any

pending litigation, claims, or governmental investigation or proceeding not
reflected in GC Financial Statements, and to the Knowledge of GC there are no
lawsuits, claims, assessments, investigations, or similar matters, threatened or
contemplated against or affecting GC or the management or properties of GC.

4.4

Organization. GC has been duly organized as a corporation and is validly

existing and in good standing under the Dutch laws of the Netherlands, and has
the power to own, lease and operate its property and to carry on its business as
now being conducted and is duly qualified to do business and in good standing to
do business in any jurisdiction where so required except where the failure to so
qualify would have no Material Adverse Effect on GC.  The Articles of
Association of GC, are set forth on Schedule 4.4 attached hereto. All statutory
books and registers of GC have been properly kept, are written up to date and
contain a true, complete and accurate record of all matters which should be
contained in them.  All returns, particulars, resolutions and other documents
that GC is required by law to file with, or deliver to, any authority in any
jurisdiction (including, in particular, the Registrar of Companies in the
Netherlands) have been correctly made up and duly filed or delivered.

4.5

Capitalization.

 All outstanding GC Shares are, and shall be at Closing,

validly issued. There are no outstanding obligations to repurchase, redeem or
otherwise acquire any GC Shares. The GC Shares constitute the whole of the
allotted and issued share capital of GC and are fully paid or credited as fully
paid.  No person has any right to require, at any time, the transfer, creation,
issue or allotment of any share, loan capital or other securities (or any rights
or interest in them) of GC, and neither GC nor the GC Shareholders has agreed to
confer any such rights, and no person has claimed any such right.  GC does not
hold or beneficially own, nor has it agreed to acquire, any shares, loan capital
or any other securities in any company.




                        4.6 Contracts. Except as set forth on Schedule 4.6, GC
does not have any material contracts, leases, arrangements or commitments
(whether oral or written). GC is not a party to or bound by or affected by any
contract, lease, arrangement or commitment (whether oral or written) relating
to: (a) the employment of any person; (b) the acquisition of services, supplies,
equipment or other personal property; (c) the purchase or sale of real property;
(d) distribution, agency or construction; (e) lease of real or personal property
as lessor or lessee or sublessor or sublessee; (f) lending or advancing of
funds; (g) borrowing of funds or receipt of credit; (h) incurring any obligation
or liability; or (i) the sale of personal property.

4.7

No Breaches of Contracts. GC has not materially breached any material agreement
to which it is a party.

















4.8 Intellectual Property.  GC owns or has the right to use pursuant to license,
sublicense, agreement, or permission all Intellectual Property necessary or
desirable for the operation of the business of GC as presently conducted.  Each
item of Intellectual Property owned or used by GC immediately prior to the
Closing will be owned or available for use by GC on identical terms and
conditions immediately subsequent to the Closing.  GC has taken all necessary
action to maintain and protect each item of Intellectual Property that it owns
or uses. GC has not interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of third
parties.  Schedule 4.8 identifies each patent or registration which has been
issued to GC with respect to any of its Intellectual Property, identifies each
pending patent application or application for registration which GC has made
with respect to any of its Intellectual Property, and identifies each license,
agreement, or other permission which GC has granted to any third party with
respect to any of its Intellectual Property (together with any exceptions).
 With respect to each item of Intellectual Property required to be identified in
Schedule 4.8:

(a)

GC possesses all right, title, and interest in and to the item, free and clear
of any lien, charge, encumbrance, license or other restriction;

(b)

the item is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge;

(c)

no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
or demand is pending or is threatened which challenges the legality, validity,
enforceability, use, or ownership of the item; and

(d)

Schedule 4.8 identifies each item of Intellectual Property that any third party
owns and that GC uses pursuant to license, sublicense, agreement, or permission.
 With respect to each item of Intellectual Property required to be identified in
Schedule 4.8:

(i)

the license, sublicense, agreement, or permission covering the item is legal,
valid, binding, enforceable, and in full force and effect;

(ii)

the license, sublicense, agreement, or permission will continue to be legal,
valid, binding, enforceable, and in full force and effect on identical terms
following the consummation of the transactions contemplated hereby;

(iii)

no party to the license, sublicense, agreement, or permission is in breach or
default, and no event has occurred which with notice or lapse of time would
constitute a breach or default or permit termination, modification, or
acceleration thereunder;

(iv)

no party to the license, sublicense, agreement, or permission has repudiated any
provision thereof;

(v)

with respect to each sublicense, the representations and warranties set forth in
subsections (i) through (iv) above are true and correct with respect to the
underlying license;

(vi)

the underlying item of Intellectual Property is not subject to any outstanding
injunction, judgment, order, decree, ruling, or charge; and

(vii)

no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
or demand is pending or is threatened which challenges the legality, validity,
or enforceability of the underlying item of Intellectual Property.

4.9 Title to Assets.  GC has good and marketable title to, or a valid leasehold
interest in, the properties and assets used by it located on its premises, or
shown on the most recent

















balance sheet included in GC’s Financial Statements or acquired after the date
thereof, free and clear of any liens, charges or encumbrances, except for
properties and assets disposed of in the ordinary course of business since the
date of the such most recent balance sheet. The assets owned by GC comprise all
the assets necessary for the continuation of GC’s business as it is carried on
at the date of this agreement.

4.10

Books and Records.  The financial records, minute books, and other

documents and records of GC have been or will be made available to EFactor prior
to the Closing.




4.11

Legal Compliance.  To the knowledge of GC, it is and has been, in compliance

with, and has conducted any business previously owned or operated by it in
compliance with, all applicable laws, orders, rules and regulations of all
governmental bodies and agencies, including applicable securities laws and
regulations and environmental laws and regulations, except where such
noncompliance has and will have, in the aggregate, no material adverse effect.




4.12

Undisclosed Liabilities.  GC has no material liability (whether known or

unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due, including any liability for taxes), except for (i) liabilities set
forth in the GC Financial Statements.

4.13

Employee and Consultants.  GC has provided to EFactor an accurate and

complete list of all of its current employees, consultants or independent
contractors.  GC is not a party to or bound by any employment agreement or any
union contract, collective bargaining agreement or similar contract or
agreement, or any other contract or agreement to provide severance payments or
benefits to any employee upon termination of employment.  

4.14 Permits and Licenses. GC holds all of the material permits, licenses,
certificates or other authorizations of foreign, federal, state or local
governmental agencies required for the conduct of its business as presently
conducted except where the failure to obtain such permits, licenses,
certificates or other authorization would have no Material Adverse Effect on GC.

4.15 No Disagreements With lawyers or Accountants. There are no disagreements of
any kind presently existing, or reasonably anticipated by GC to arise, between
the accountants and lawyers formerly or presently employed by GC.




4.16 Taxation. All notices, returns (including any land transaction returns),
reports, accounts, computations, statements, assessments, claims, disclaimers,
elections and registrations and any other necessary information which have, or
should have, been submitted by GC to any taxation authority for the purposes of
taxation have been made on a proper basis, were submitted within applicable time
limits and were accurate and complete in all material respects. None of the
above is, or is likely to be, the subject of any material dispute with any
taxation authority.  All taxation (whether of the the Netherlands or elsewhere),
for which GC has been liable or is liable to account, has been duly paid
(insofar as such taxation ought to have been paid) by the due dates and no
penalties, fines, surcharges or interest have been incurred.




4.17

Representations and Warranties. No representation or warranty by GC

contained in this Agreement and no statement contained in any certificate,
schedule or other communication furnished pursuant to or in connection with the
provisions hereof contains or shall contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. There is no current or prior event or condition of any kind or
character pertaining to GC that may reasonably be expected to have a material
adverse effect on GC. Except as specifically indicated elsewhere in this

















Agreement, all documents delivered by GC in connection herewith have been and
will be complete originals, or exact copies thereof.


ARTICLE V REPRESENTATIONS AND WARRANTIES OF EFACTOR

EFactor hereby represents and warrants as follows, which warranties and
representations shall also be true as of the Closing except as set forth in the
disclosure schedule attached to this Agreement (the “EFactor Disclosure
Schedule”).  The EFactor Disclosure Schedule is arranged in paragraphs
corresponding to the numbered paragraphs contained in this Article 5.

5.1

Delivery of EFactor Exchange Shares to GC Shareholders. As of the Closing,

the Exchange Shares to be issued and delivered to the GC Shareholders in the
Exchange will, when so issued and delivered, constitute duly authorized, validly
and legally issued, fully-paid, nonassessable shares of EFactor common stock,
will not be issued in violation of any preemptive or similar rights, will be
issued free and clear of all Liens.




5.2 Authorization of Transaction. EFactor has the corporate power to enter into
this Agreement and to perform its obligations hereunder. The execution and
delivery of this Agreement and the consummation of the Transaction have been
duly authorized by the Board of Directors of EFactor.    This Agreement has been
duly executed and delivered by EFactor and constitutes a legal, valid and
binding obligation of EFactor, enforceable against EFactor in accordance with
its terms except as enforcement may be limited by applicable bankruptcy,
insolvency or other laws affecting creditor’s rights generally or by legal
principles of general applicability governing the availability of equitable
remedies.

5.3 Financial Statements. EFactor has made available to GC and the GC

Shareholders through the SEC’s EDGAR System, a true and complete copy of the
EFactor Financial Statements.  The EFactor Financial Statements fairly present,
in all material respects, the financial condition of EFactor as of the date
thereof and the results of its operations for the periods then ended. EFactor
Financial Statements have been prepared in accordance with generally accepted
accounting principles (except as may be indicated therein or in the notes
thereto and except for the absence of footnotes, in the case of unaudited
financial statements).

5.4

No Litigation or Proceeding.  EFactor is not a party to, or the subject of, any

pending litigation, claims, or governmental investigation or proceeding not
reflected in EFactor Financial Statements, and to the Knowledge of EFactor there
are no lawsuits, claims, assessments, investigations, or similar matters,
threatened or contemplated against or affecting EFactor or the management or
properties of EFactor.

5.5 Organization.  EFactor Group Corp is duly organized, validly existing and in

good standing under the laws of the State of Nevada; has the corporate power to
own, lease and operate its property and to carry on its business as now being
conducted and is duly qualified to do business and in good standing to do
business in any jurisdiction where so required except where the failure to so
qualify would have no material adverse effect on EFactor.




5.6

Capitalization.  EFactor Group will provide full disclosure on its capital

structure prior to the Closing. There are no existing options, convertible or
exchangeable securities, calls, claims, warrants, preemptive rights,
registration rights or commitments of any character relating to the issued or
unissued capital stock or other securities of EFactor, that have not been
disclosed in EFactor’s Financial Statements. There are no voting trusts, proxies
or other agreements, commitments or understandings of any character to which
EFactor is a party or by which EFactor is bound with respect to the voting of
any capital stock of EFactor.

















5.7 Intellectual Property.  EFactor owns Intellectual Property as follows;

 The E-FACTOR trademark in the Benelux Countries (union of states comprising
three neighboring countries in Midwestern Europe: Belgium, the Netherlands and
Luxembourg)




Registration Number: 0932845

Number and Filing Date: 1257281    01.11.2012 12.32




5.8 Title to Assets.  EFactor has good and marketable title to, or a valid
leasehold interest in, the properties and assets used by it located on its
premises, or shown on the most recent balance sheet included in EFactor’s
Financial Statements or acquired after the date thereof, free and clear of any
liens, charges or encumbrances, except for properties and assets disposed of in
the ordinary course of business since the date of the such most recent balance
sheet.

5.9 Legal Compliance. To the best knowledge of EFactor, it is and has been, in

compliance with, and EFactor has conducted any business previously owned or
operated by it in compliance with, all applicable laws, orders, rules and
regulations of all governmental bodies and agencies, including applicable
securities laws and regulations and environmental laws and regulations, except
where such noncompliance has and will have, in the aggregate, no material
adverse effect. EFactor has not received notice of any noncompliance with the
foregoing, nor does it have knowledge of any claims or threatened claims in
connection therewith. EFactor has never conducted any operations or engaged in
any business transactions whatsoever other than as set forth in the reports
EFactor has previously filed with the SEC.




5.10

SEC Reports.  EFactor has filed all required documents, reports and schedule

with the SEC, the FINRA and any applicable state or regional securities
regulators or authorities (collectively, the “EFactor SEC Documents”). As of
their respective dates, the EFactor SEC Documents complied in all material
respects with the requirements of the Securities Act, the Exchange Act, the
FINRA rules and regulations and state and regional securities laws and
regulations, as the case may be, and, at the respective times they were filed,
none of the EFactor SEC Documents contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.




5.11

Consents. The execution and delivery by EFactor of this Agreement and the

closing documents and the consummation by EFactor of the transactions
contemplated hereby do not and will not (i) require the consent, approval or
action of, or any filing or notice to, any corporation, firm, person or other
entity or any public, governmental or judicial authority (except for such
consents, approvals, actions, filing or notices the failure of which to make or
obtain will not in the aggregate have a material adverse effect); (ii) violate
any order, writ, injunction, decree, judgment, ruling, law, rule or regulation
of any Governmental Authority applicable to EFactor, or its business or assets;
(iii) constitute a material breach of any agreement, indenture, mortgage,
license or other instrument or document to which EFactor, is a party or to which
any of them is otherwise subject; and (iv) violate or conflict with any
provision of the respective Articles of EFactor.

              5.12 No Disagreements with Lawyers or Accountants. There are no
disagreements of any kind presently existing, or reasonably anticipated by
EFactor to arise, between the accountants and lawyers formerly or presently
employed by EFactor.

                                           5.13

No Security Regulatory Investigation. Neither EFactor nor any of its past

or present officers or directors is, or ever has been, the subject of any formal
or informal inquiry or investigation by the SEC or the FINRA.




















 5.14

Representations and Warranties. No representation or warranty by

EFactor contained in this Agreement and no statement contained in any
certificate, schedule or other communication furnished pursuant to or in
connection with the provisions hereof contains or shall contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. There is no current or prior event or condition of
any kind or character pertaining to EFactor that may reasonably be expected to
have a material adverse effect on EFactor. Except as specifically indicated
elsewhere in this Agreement, all documents delivered by EFactor in connection
herewith have been and will be complete originals, or exact copies thereof.





ARTICLE VI CERTAIN ACTIONS PRIOR TO CLOSING

6.1

Access.  Prior to the Closing, GC, the GC Shareholders and EFactor, shall be

entitled to make such investigations of the assets, properties, business and
operations of the other party, and to examine the books, records, tax returns,
financial statements and other materials of the other party as such
investigating party deems necessary in connection with this Agreement and the
Transactions. Any such investigation and examination shall be conducted at
reasonable times and under reasonable circumstances, and the parties hereto
shall cooperate fully therein. Until the Closing, and if the Closing shall not
occur, thereafter, each party shall keep confidential and shall not use in any
manner inconsistent with the transactions contemplated by this Agreement, and
shall not disclose, nor use for their own benefit, any information or documents
obtained from the other party concerning the assets, properties, business and
operations of such party, unless such information (i) is readily ascertainable
from public or published information, (ii) is received from a third party not
under any obligation to keep such information confidential, or (iii) is required
to be disclosed by any law or order (in which case the disclosing party shall
promptly provide notice thereof to the other party in order to enable the other
party to seek a protective order or to otherwise prevent such disclosure). If
this transaction is not consummated for any reason, each party shall return to
the other all such confidential information, including notes and compilations
thereof, promptly after the date of such termination. The representations and
warranties contained in this Agreement shall not be affected or deemed waived by
reason of the fact that either party hereto discovered or should have discovered
any representation or warranty is or might be inaccurate in any respect.

6.2 Public Disclosures.  Except as required by law, prior to the Closing, the GC
Shareholders and EFactor agree not to issue any statement or communications to
the public or the press regarding the Transaction without the prior written
consent of the other party.  EFactor shall provide GC with a copy of any
document to be filed by EFactor with the SEC regarding this Agreement and/or the
Transaction, not less than two days prior to such filing EFactor shall provide
GC with a copy of any press release or other public announcement regarding this
Agreement and/or the Transaction not less than two days prior to the
distribution of such press release or other public announcement.   


ARTICLE VII OTHER CONDITIONS PRECEDENT

7.1 Conditions Precedent to the Obligations of GC.  In addition to the
conditions precedent to Closing set forth in Section 1.3 of this Agreement, all
obligations of GC and GC Shareholders under this Agreement are subject to the
fulfillment, prior to or as of the Closing, of each of the following conditions:

(a) GC shall have completed its due diligence review of EFactor, and the results
of such review shall be satisfactory to the GC in its sole discretion.

(b) The representations and warranties by GC contained in this Agreement or in
any certificate or document delivered pursuant to the provisions hereof shall be
true and correct in all material respects at and as of the Closing as though
such representations and warranties were made at and as of such times.

















(c) GC and the GC Shareholders shall have performed and complied with, in all
material respects, all covenants, agreements, and conditions required by this
Agreement to be performed or complied with by them prior to or at the Closing

(d) GC has changed its fiscal year end to December 31st;

(e) GC has provided EFactor with an opinion of legal counsel, satisfactory to
EFactor, that the exchange of the shares of GC for the shares of EFactor common
stock meets all applicable laws of the Netherlands for the transfer of such
shares;

(f) The GC Shareholders shall have executed the Agreement and exchanged its GC
Shares for Exchange Shares pursuant to this Agreement.

(g) All debt long term liabilities shall be extinguished from GC’s books and
records, leaving the GC and its related subsidiaries a debt free outside of
normal working capital items.

(h) GC shall have received all necessary and required approvals and consents
from required parties.

7.2 Conditions Precedent to the Obligations of EFactor. All obligations of
EFactor under this Agreement are subject to the fulfillment, prior to or at the
Closing, of each of the following conditions:

(a)

 EFactor shall have sufficient shares of its capital stock authorized to
complete the Exchange and the Transaction.


(b)

EFactor shall have performed and complied with all covenants, agreements, and
conditions set forth or otherwise contemplated in, and shall have executed and
delivered all documents required by, this Agreement to be performed or complied
with or executed and delivered by them prior to or at the Closing.




(c)

The directors of EFactor shall have approved in accordance with applicable
corporation law the execution and delivery of this Agreement and the
consummation of the Transactions.




(d)

On or before the Closing Date, EFactor shall have delivered to GC certified
copies of resolutions of the directors of EFactor approving and authorizing the
execution, delivery and performance of this Agreement and authorizing all of the
necessary and proper action to enable EFactor to complete the Transaction.




(e)

EFactor will wire with One Hundred and Twenty days, Four Hundred Thousand US
Dollars ($400,000) to GC to be used solely for working capital purposes.

(f)

EFactor will enter into a three year employment contract with John Keunen.






ARTICLE VIII SURVIVAL OF REPRESENTATIONS AND WARRANTIES

The representations and warranties made by EFactor, GC and the GC Shareholders
(including the representations and warranties set forth in Articles II, III and
IV and the representations and warranties set forth in any certificate delivered
at closing by an officer of EFactor, GC and GC Shareholders) shall survive the
Closing for a period of six months.  For purposes of this Agreement, each
statement or other item of information set forth in any Schedule of a party
hereto shall be deemed to be a part of the representations and warranties made
by such party in this Agreement. In the event of any breach of a

















representation or warranty prior to the end of the survival period, an aggrieved
party shall have such rights as may be available under Nevada law.


ARTICLE IX TERMINATION

9.1

Events of Termination. This Agreement may, by notice given in the manner

hereinafter provided, be terminated and abandoned at any time prior to
completion of the Closing, as follows:

(a)

by GC if (1) there has been a material Breach (as defined below) by EFactor and,
in the case of a covenant or agreement Breach, such Breach shall not have been
cured within ten (10) days after receipt by EFactor of notice specifying
particularly such Breach, (2) if GC determines in its sole discretion as a
result of its due diligence review of EFactor that it does not wish to proceed
with the Exchange;




(b)

by EFactor if (1) there has been a material Breach by GC or the GC Shareholders
and, in the case of a covenant or agreement Breach, such Breach shall not have
been cured within ten (10) days after receipt by GC of notice specifying
particularly such Breach, (2) if EFactor determines in its sole discretion as a
result of its due diligence review of GC that it does not wish to proceed with
the Exchange; or

(c)

by mutual agreement of GC and EFactor.

This Agreement may not be terminated after completion of the Closing.  There
shall be deemed to be a “Breach” of a representation, warranty, covenant,
obligation, or other provision of this Agreement if there is or has been (a) any
inaccuracy (subject to applicable knowledge and materiality qualifiers, if any)
in, or breach of, or any failure to comply with, or perform, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other circumstance that is inconsistent with such
representation, warranty, covenant, obligation, or other provision; and the term
“Breach” shall be deemed to refer to any such inaccuracy, breach, failure,
claim, or circumstance.


ARTICLE X MISCELLANEOUS

10.1 Further Assurances.  At any time, and from time to time, after the
Effective Time, GC and the GC Shareholders will execute such additional
instruments and take such action as may be reasonably requested by the other
party to confirm or perfect title to any property transferred hereunder or
otherwise to carry out the intent and purposes of this Agreement.

10.2 Waiver.  Any failure on the part of any party hereto to comply with any of
its obligations, agreements or conditions hereunder may be waived in writing by
the party (in its sole discretion) to whom such compliance is owed.

10.3 Amendment.  This Agreement may be amended only in writing as agreed to by
all parties hereto.

10.4 Notices.  All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given (a)
when delivered by hand (with written confirmation of receipt), (b) three (3)
days after being deposited in the mails, if sent by certified mail, with return
receipt requested, postage and fees prepaid (c) upon confirmed receipt, if sent
by facsimile transmission, or (d) one (1) day after sending, if sent by a
nationally recognized overnight delivery service (receipt requested) specifying
next day delivery, in each case to the appropriate addresses set forth below (or
to such other addresses as a party may designate by notice to the other
parties):
























                                                 EFactor Group

                                                 605 Market Street

                                                 Suite 600

                                                 San Francisco, CA 94105

                                                 USA

                                                 Attn:  Adriaan Reinders,
CEO                                        

             

                                                 Email: adrie@efactorgroup.com

GroupCard BV.

Bezoekadres Hornweg 5 | 1432 GD | Aalsmeer

Postadres Postbus 8004 | 1180 LA | Amstelveen

The Netherlands


 

Attn: John Keunen

Email: john@groupcard.nl




10.5

Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

10.6 Binding Effect.  This Agreement shall be binding upon the parties hereto
and inure to the benefit of the parties, their respective heirs, administrators,
executors, successors and assigns.

10.7 Entire Agreement.  This Agreement and the attached Schedules and Exhibits,
is the entire agreement of the parties covering everything agreed upon or
understood in the transaction,  and supersedes and replaces each and every
agreement entered into between: (1) EFactor; and (2) either or both of GC and
the GC Shareholders before the date hereof. There are no oral promises,
conditions, representations, understandings, interpretations or terms of any
kind as conditions or inducements to the execution hereof.




10.8 Responsibility and Costs.  Whether the Transaction is consummated or not,
all fees, expenses and out-of-pocket costs, including, without limitation, fees
and disbursements of counsel, financial advisors and accountants, incurred by
the parties hereto shall be borne solely and entirely by the party that has
incurred such costs and expenses, unless the failure to consummate the
Transaction constitutes a breach of the terms hereof, in which event the
breaching party shall be responsible for all costs of all parties hereto.

10.9 Applicable Law, Jurisdiction and Venue.  This Agreement shall be construed
and governed by the internal laws of the State of Nevada. Each party hereto
irrevocably consents to the jurisdiction and venue of the state or federal
courts located in Clark, State of Nevada, in connection with any action, suit,
proceeding or claim to enforce the provisions of this Agreement, to recover
damages for breach of or default under this Agreement, or otherwise arising
under or by reason of this Agreement.




(Left Intentionally Blank)


























IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.




GroupCard BV

EFactor Group Corp.

  

            

                                     

/s/ John Keunen

/s/ Adriaan Reinders

By:  John Keunen

By:  Adriaan Reinders

Its:  Shareholders Representative BV

Its:   Chief Executive Officer










/s/ John Keunen

John Keunen




Managing Director

GroupCard BV













GC Shareholders

Shareholders

Shares




/s/ John Keunen

 

 

 

John Keunen, CEO

 

KAF Beheer BV

9,000

Karperstraat 68, 1432 PA, Aalsmeer

 

 

 

/s/ Rob Geleijn

 

 

 

Rob Geleijn CEO

 

ROQ Holding BV

9,000

Hornweg 5, 1432 GD, Aalsmeer

 

 

 




/s/ K. Berkleef

 

 

 

K. Berkleef CEO

 

Montego Bay Investments BV

7,000

Parklaan 5, 1182 GJ, Amstelveen

 















